PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/227,940
Filing Date: 3 Aug 2016
Appellant(s): BUTTOLO et al.



__________________
Bernard P. Tomsa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Davis (U.S. Pre-Grant Pub. No. 20110137773), in further view of Rander (U.S. Pre-Grant Pub. No. 20170285642) and Cooper (U.S. Pre-Grant Pub. No. 20150149042).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Davis (U.S. Pre-Grant Pub. No. 20110137773), in further view of Rander (U.S. Pre-Grant Pub. No. 20170285642), Cooper (U.S. Pre-Grant Pub. No. 20150149042), and Donnelly (U.S. Pre-Grant Pub. No. 20170294130).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Davis (U.S. Pre-Grant Pub. No. 20110137773), in further view of Rander (U.S. Pre-Grant Pub. No. 20170285642), Cooper (U.S. Pre-Grant Pub. No. 20150149042), and Goldberg (U.S. Pre-Grant Pub. No. 20150006072).
Claim(s) 12-14 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Davis (U.S. Pre-Grant Pub. No. 20110137773), in further view of Rander (U.S. Pre-Grant Pub. No. 20170285642), Cooper (U.S. Pre-Grant Pub. No. 20150149042), and Duschl (U.S. Pre-Grant Pub. No. 20170228667).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Davis (U.S. Pre-Grant Pub. No. 20110137773), in further view of Rander (U.S. Pre-Grant Pub. No. 20170285642), Cooper (U.S. Pre-Grant Pub. No. 20150149042), Duschl (U.S. Pre-Grant Pub. No. 20170228667), and Bradley (U.S. Pre-Grant Pub. No. 20160332535).
(2) Response to Argument
In regards to the rejection of claim 1, the Appellant submits that Rander fails to disclose the claimed limitations. Specifically, Appellant submits that Rander plainly teaches that any such alleged alignment is actually orientation (e.g., the vehicle is oriented with a passenger pickup location), which is less precise than the claimed aligning. Appellant further submits that the claims call for a precise adjustment/location wherein the vehicle stops in a manner that places the ingress at the passenger location.
Examiner respectfully disagrees, as the precision of the claimed invention is equivalent to the precision disclosed in Rander. The claims currently state, “wherein the VCS is programmed to position the vehicle to align a vehicle ingress predefinedly associated with a reserved passenger seating area with a passenger location… such that the vehicle stops in a manner that places the ingress at the passenger location”. Rander: ¶49 & ¶97 disclose that the transport facilitation system may route the selected automated vehicle such that the vehicle picks up the user with the assigned and/or pre-configured seat, and associated door/ingress, corresponding to the road curb at the pick-up location (e.g., aligning the assigned seat, and associated door/ingress, of the automated vehicle with the side of the street in which the user will enter from a sidewalk or curb (i.e., the passenger location)). Therefore, Rander teaches bringing the assigned seat, and associated door, into a relative position to the pickup location and passenger location.
Examiner notes that Appellant’s argument appears to apply a different standard of interpretation to the claims than to the cited art. If the claims were interpreted to the precision that the Appellant is arguing, the vehicle would be required to physically contact the passenger in order to “place the ingress at the passenger location”. Certainly this is not Appellant’s intent. Instead, the claim language reasonably interpreted in light of the specification places the ingress in a relative position to the passenger location, which is equivalent to the teachings disclosed in Rander. The level of precision argued by Appellant simply has no basis in the claims nor in the Specification. Consequently, this argument is not persuasive.

In regards to the rejection of claim 1, the Appellant submits that Cooper fails to disclose the claimed limitations. Specifically, Appellant submits that although Cooper teaches determining the location of a user outside of the vehicle, Cooper does not disclose vehicle control functionality in regards to the location information.
Examiner respectfully disagrees, as the combination of Rander and Cooper does disclose the claimed limitations. Although Rander teaches that the positioning of the vehicle to align the reserved seat, and associated door/ingress, with the passenger location is in response to pick-up location information attained using a GPS sensor (i.e., trilateration) of the passenger’s mobile device (Rander: ¶49, ¶97, & ¶112), Rander does not explicitly state that the vehicle positioning is in response to a triangulation of the passenger’s mobile device by the vehicles modules.
However, Cooper: ¶90-91 & ¶146-150 disclose a localization functionality to determine the relative position of a passenger’s mobile computing device outside of the vehicle by making localization determinations from signal analysis (range determination, triangulation, etc.). Cooper: ¶94 & ¶148 further disclose that vehicle control and configuration may be implemented based on the determined location information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triangulation of the user mobile device, as taught by Cooper, into the system that positions the vehicle appropriately using trilateration, as taught by Stanfield, Davis, and Rander. One of ordinary skill in the art would have been motivated to substitute the GPS trilateration data with the data attained using triangulation of the passenger’s mobile device by the vehicles modules.

In regards to the rejection of claims 2-4, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claim 1.
Examiner respectfully disagrees, as the claims are dependent on claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, and Cooper, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Donnelly.

In regards to the rejection of claim 5, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claim 1.
Examiner respectfully disagrees, as the claims are dependent on claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, and Cooper, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Goldberg.

In regards to the rejection of claims 12-14, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claim 1.
Examiner respectfully disagrees, as the claims are dependent on claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, and Cooper, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Duschl.

In regards to the rejection of claim 24, the Appellant submits that the claim should be allowable for reasons similar to those provided herein above in respect of claim 1. Examiner respectfully disagrees, as the claim recites the same or similar limitations as those addressed above in claim 1.
Additionally, Appellant submits that the combination of Rander, Cooper, and Duschl fails to disclose the claimed limitations of claim 24. Examiner respectfully disagrees, as Duschl: ¶31 discloses that the system may make decisions based on the indication that the user is travelling with luggage. Rander: ¶49 & ¶97 then disclose that the transport facilitation system may route the selected automated vehicle such that the automated vehicle picks up the user with the assigned and/or pre-configured seat corresponding to the road curb at the pick-up location (e.g., placing the assigned seat, and associated door/ingress (i.e., cargo access location), of the automated vehicle on the side of the street in which the user will enter from a sidewalk or curb (i.e., the passenger location). Therefore, Rander teaches bringing the vehicle and therefore the vehicle doors, into a relative position to the pickup location and passenger location.

In regards to the rejection of claims 25-27, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claim 24.
Examiner respectfully disagrees, as the claims are dependent on claim 24, rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Duschl, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Duschl.

In regards to the rejection of claim 28, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claim 24.
Examiner respectfully disagrees, as the claims are dependent on claim 24, rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, and Duschl, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Stanfield, Davis, Rander, Cooper, Duschl, and Bradley.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Wayne S. Murray/Examiner, Art Unit 3628         
                                                                                                                                                                                               Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.